—Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered May 8, 1997, convicting defendant, after a jury trial, of murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 25 years to life and 71/2 to 15 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The court submitted to the jury the issue of whether the People’s principal witness was an accomplice, and the evidence warranted a finding that he was not an accomplice (see CPL 60.22 [2]). In any event, his testimony was fully corroborated (see CPL 60.22 [1]).
We perceive no basis for reducing the sentence. Concur— Buckley, P.J., Tom, Sullivan and Marlow, JJ.